SHIVERS, Chief Judge.
The claimant in this workers’ compensation case appeals an order in which the judge of compensation claims denied attorney’s fees, as well as past and future attendant care benefits at the rate of 24 hours per day. We affirm the order as to past attendant care benefits, finding there to be competent substantial evidence in the record to support the judge’s conclusion that claimant has not required around-the-clock attendant care since his November 8, 1983 accident, as well as to support his award of three weeks of past attendant care benefits at the rate of eight hours per day.
We also affirm the judge’s denial of future attendant care benefits, but do so without prejudice to claimant’s right to seek such benefits in the future, should it become necessary for him to do so.
Last, we reverse the judge’s denial of attorney’s fees, based on the parties’ stipulation that at least a portion of the benefits awarded claimant were the result of claimant’s attorney having filed a claim. Dalton v. Orange County Sheriff, 503 So.2d 406 (Fla. 1st DCA 1987).
Accordingly, we affirm in part, reverse, and remand for further proceedings on the issue of attorney’s fees.
JOANOS and ZEHMER, JJ., concur.